IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44748

STATE OF IDAHO,                                )    2017 Unpublished Opinion No. 492
                                               )
       Plaintiff-Respondent,                   )    Filed: June 16, 2017
                                               )
v.                                             )    Karel A. Lehrman, Clerk
                                               )
JESSICA VIRGINIA PERCOCO,                      )    THIS IS AN UNPUBLISHED
                                               )    OPINION AND SHALL NOT
       Defendant-Appellant.                    )    BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Jason D. Scott, District Judge.

       Judgment of conviction and unified sentences of eight years, with a minimum
       period of confinement of three years, for trafficking in heroin; concurrent unified
       term of four years, with a minimum period of confinement of two years, for grand
       theft by deception; and unified term of four years, with a minimum period of
       confinement of two years, for burglary to run consecutive to the sentence for
       trafficking in heroin, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Kimberly A. Coster,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                and MELANSON, Judge
                  ________________________________________________

PER CURIAM
       Jessica Virginia Percoco pled guilty to one count each of trafficking in heroin, I.C. § 37-
2732B(a)(6)(A); grand theft by deception, I.C. §§ 18-2403(2)(a), 18-2407(1)(b), and 18-2409;
and burglary, I.C. § 18-1401.    In exchange for her guilty pleas, additional charges were
dismissed. The district court sentenced Percoco to a unified term of eight years, with a minimum



                                                1
period of confinement of three years, for trafficking in heroin; a concurrent unified term of four
years, with a minimum period of confinement of two years, for grand theft by deception; and a
unified term of four years, with a minimum period of confinement of two years, for burglary, to
run consecutive to the sentence Percoco received for trafficking in heroin. Percoco appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Percoco’s judgment of conviction and sentences are affirmed.




                                                   2